Citation Nr: 0827347	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for arthritis of the 
neck, lower back and left side.

3.	Entitlement to service connection for cervical 
radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
September 1977 and from February 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the veteran's claims on appeal.

The Board observes that the veteran's service treatment 
records for the period of active duty from October 1973 to 
September 1977 have not been made part of the claims folder.  
In fact, there is no evidence the RO has requested these 
records.  As such, the Board concludes that the veteran's 
appeal must be remanded to conduct a search for these 
potentially relevant service treatment records.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); see also Smith v. 
Brown, 10 Vet. App. 44, 48 (1996) and Layno v. Brown, 6 Vet. 
App. 456, 469 (1994).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's missing service 
treatment records for the period of 
active service from October 1973 to 
September 1977.  A response, negative 
or positive, should be associated with 
the claims file.  Requests must 
continue until the agency of original 
jurisdiction (AOJ) determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claims.  If 
the benefits requested on appeal are 
not granted, issue a supplemental 
statement of the case. The supplemental 
statement of the case must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  The veteran 
and his representative should be 
afforded an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




